Citation Nr: 0528811	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  01-04 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
myofascial pain/osteoarthritic degeneration with radicular 
symptoms, currently evaluated as 20 percent disabling, with a 
separate 10 percent evaluation from September 23, 2002, for 
radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which, in pertinent part, granted a 10 
percent rating for the veteran's service-connected low back 
syndrome.

The Board remanded the case in October 2001 for additional 
development.  An August 2002 Board decision was vacated and 
remanded by an October 2003 United States Court of Appeals 
for Veterans Claims (Court) decision.  Thereafter, the case 
was remanded again by the Board in May 2004.  That 
development having been completed, this claim now returns 
again to the Board.


FINDINGS OF FACT

The veteran's lumbosacral myofascial pain/osteoarthritic 
degeneration is productive of moderate limitation of motion, 
and mild radicular symptoms.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the veteran's lumbosacral myofascial pain/osteoarthritic 
degeneration with radicular symptoms, with a separate 10 
percent evaluation from September 23, 2002, for radiculopathy 
of the left lower extremity, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5243-8526 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the VCAA, 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  This law eliminated the concept of a  
well-grounded claim (inapplicable here), redefined the  
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

By letters dated December 2001, June 2004, and November 2004, 
the RO advised the appellant of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  The appellant was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his claims, but that 
he must provide enough information so that VA could request 
any relevant records.  The appellant was advised of the 
evidence received and was requested to provide authorization 
for the release of any private medical records.  The 
appellant was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  
He was specifically asked to send VA any evidence in his 
possession that pertains to this claim.  

The March 2001 statement of the case (SOC) and the November 
2004 VCAA letter notified the appellant of the relevant laws 
and regulations pertinent to his claims, and essentially 
advised him of the evidence necessary to substantiate his 
claims.  The SOC and VCAA letter notified the appellant of 
his and VA's respective obligations to obtain different types 
of evidence.  They also advised the appellant of the evidence 
of record, adjudicative actions taken, and of the reasons and 
bases for the actions.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the veteran of the elements pertinent to 
his or her claim.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one communication--
the essential purposes of the VCAA have been satisfied.  In 
the present case, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the veteran 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004) and Mayfield  v. Nicholson, 19 
Vet. App. 103 (2005).  

The Board also notes that, in Pelegrini II, the United States 
Court of Appeals (Court) held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was legally impossible in the circumstances of this case, 
where the claim was first adjudicated in June 1999.  However, 
the claimant still has the right to VCAA content complying 
notice and proper subsequent VA process, and that has been 
done in this case, as discussed above.  Consequently, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 
November 2004 in the current appeal was not given prior to 
the first adjudication of the issues on appeal, the content 
of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and an 
additional SSOC was provided to the veteran in July 2005.  

The veteran was provided with VA examinations in February 
2002, August 2004, and September 2004.  The veteran has not 
indicated that he has any additional evidence to submit.  VA 
outpatient treatment records have been obtained, and the 
veteran has not identified any additional relevant records 
that have not been obtained.  Accordingly, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA with regard to the veteran's increased 
rating claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2005); Pelegrini v. Principi, 18 Vet.  
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  




Factual Background

Historically, the Board notes that the veteran was granted 
service connection for "low back syndrome" at a 
noncompensable evaluation by a May 1972 rating decision.  
This decision was based on service medical records which 
noted the veteran's reports of low back pain in service, and 
on the reports of VA outpatient treatment.

The veteran applied for an increased evaluation for his low 
back in November 1998.  During the course of this appeal, the 
veteran was increased to a 20 percent evaluation for 
lumbosacral myofascial pain/osteoarthritic degeneration, with 
an additional 10 percent evaluation for his neurological 
symptoms associated with that disability; however, the 
veteran continues to disagree with the level of disability 
assigned.  The relevant evidence of record includes the 
reports of VA and private outpatient treatment, and the 
reports of VA examinations.

VA outpatient medical records dated in September 1998 and 
January 1999 both reveal complaints of low back pain, and 
assessments of low back pain and mild levoscoliosis, 
respectively.   The veteran was seen throughout the course of 
this appeal with periodic complaints of back problems.  The 
veteran also received physical therapy treatment for his 
back.

X-rays taken of the veteran's lumbosacral spine in September 
1998 noted mild levoscoliosis.

On VA medical examination in June 1999, the veteran 
complained of low back pain since his days of active service, 
with severe exacerbations twice every year, but no shooting 
pain down the legs, nor symptoms of numbness, tingling, or 
any motor weakness.  The veteran said that he was able to 
walk without any difficulty for about 30 minutes, at which 
time he would start having back pain localized to the lower 
back, with no associated leg pain.  He would then have to sit 
down and relax for a few minutes before he could stand up and 
get going again, and this would require him to modify his 
activities "quite a bit."  On physical examination, it was 
noted that the veteran "does not want to go through the 
ranges of motion as he is afraid that if he goes through the 
range of motion, he will pull his back."  Thus, his limited 
range of motion was about 30 degrees of flexion, 20 degrees 
of extension, and 20 degrees of rotation.  The examiner 
emphasized that, "[a]gain, he was not limited to his range of 
motion, however, he did not want to go through them, as he 
was afraid that this would aggravate his back."  The veteran 
was able to stand up on his tiptoes and heels, and squat 
down.  Examination of his motor function revealed that he had 
full ("5/5") strength in his quadriceps and hamstrings, as 
well as in his anterior and posterior tibial musculature.  
There was some breakaway weakness, which the examiner 
indicated was not true muscle weakness, but possibly from the 
fear of aggravating his back condition.  He had normal 
sensation, and reflexes were 2+ and symmetrical. The 
diagnosis and impression sections were listed as follows:
X-Rays of the lumbar spine were reviewed.  There was no 
evidence of arthritic changes, although there is some 
degenerative disk disease at L4-5, as well as L5-S1. There 
was minimal disk space narrowing.  The examiner indicated 
that his impression of the veteran was a lower back muscle 
strain, chronic muscle strain. The examiner indicated that 
the exact range of motion was difficult to ascertain 
secondary to the veteran's inability to cooperate with the 
examination.  He was worried that he was going to pull his 
back when he was doing the range of motion. He did not 
demonstrate any evidence of neuropathy on examination.  
Limitation caused by pain included activities that require 
physical exertion or walking more than 30 minutes.

A July 1999 VA outpatient medical record revealed another 
assessment of lower back pain, while an October 2001 VA 
outpatient medical record indicated that the veteran's low 
back pain was "presently doing well," that there were "[n]o 
new complaints," and that there was no gross deformity of the 
back, nor costovertebral angle tenderness (CVA).

On VA re-examination in February 2002, the veteran said that, 
since his days of active service, he would get occasional low 
back pains and that, currently, he had mild low back pain 
with occasional radiation into his left foot.  He denied any 
bladder or bowel discomfort and denied taking any routine 
medications.  He said that he had missed a few days in the 
past year, secondary to his low back, that he had had no 
other recent treatment, and that he had had at one time a 
TENS unit and other therapy, which had helped somewhat.  On 
physical examination, he was able to flex 60 degrees before 
having some discomfort, had extension to 20 degrees, and 
lateral bending and rotation to 20 degrees as well, "but this 
is mostly due to poor effort."  He could do a single limb toe 
rise, bilaterally, and deep tendon reflexes, strength in both 
lower extremities, and sensation, were all intact.  There was 
no clonus, and straight leg raising was negative bilaterally.  
Anterior and posterior radiological views of the lumbar spine 
demonstrated some mild degenerative disk disease at L4-5 and 
L5-S1, but, otherwise, no significant abnormality was noted. 
The examiner's impression was of chronic low back pain with 
occasional radicular symptoms.  The examiner indicated that 
the veteran had a current 10% disability for back strain, 
which he felt was likely still appropriate.  The examiner 
further indicated that the veteran would likely benefit from 
some active physical therapy and an exercise program, as he 
appeared to be rather sedentary and he had received some 
results from this in the past. 

In his addendum to the above report, dated in March 2002, the 
VA examiner stated the following:  I was asked to comment 
regarding a discussion explaining how failure to cooperate 
with the range of motion testing impacts the validity.  The 
veteran was limited in his efforts to perform the range of 
motion testing of the lumbar spine secondary to discomfort, 
which indicates he was having a possible flare-up at the time 
of the examination.  The neck, as does the low back, 
exhibited weakened movement, excessive fatigability, and 
incoordination attributed to service connected disability. 
The veteran had obvious decreased range of motion on exam 
based on discomfort; however, the examiner opined that his 
intermittent strain was likely not related to his initial 
back strain during his time in the military. ... [P]ain can 
significantly limit his functional ability during flare-ups 
as far as his range of motion and discomfort. He seemed to be 
limited today based on his pain level, however again with no 
evidence of any significant neurological findings and 
physical examination as well as the mild degeneration noted 
on his lumbar spine at his L4-5 and L5-S1 disk, this may 
correlate with his history of a back strain.  The examiner 
again stated that he felt that the current 10% disability 
rating assigned to the veteran was appropriate based on this, 
and that his limited motion and effort he displayed today was 
during an episode of back pain irritation.  The examiner 
indicated that it is feasible that the veteran may have 
additional flare-ups that cause worsened loss of motion then 
he observed on the examination, although this cannot be 
determined unless the veteran is examined during an acute 
pain episode.

X-rays of the veteran's lumbar spine taken in September 2003 
noted mild to moderate narrowing of disc heights and mild 
osteophytic spurring.

The veteran was seen by a private osteopath several times in 
July 2004 with complaints of low back pain.  Findings were 
noted in both the cervical and lumbar spines, and the veteran 
received osteopathic treatment at that time.

The veteran received a VA orthopedic examination in August 
2004.  At that time, the veteran reported having a sharp pain 
in the center of his low back, with occasional radiation into 
the left lower extremity.  He described this as a burning and 
pain along the lateral aspect of the lower extremity to the 
ankle.  He denied any weakness in the low extremity, any 
changes in sensation, and any bladder or bowel problems.  He 
reported that the symptoms were currently stable, and he had 
not had any worsening over the past year.  He reported that 
his current level of pain was stable, and he has not had any 
period of exacerbation.  Examination of the shoulders was 
essentially normal.  Examination of the low back revealed no 
bony tenderness over the thoracic or lumbar spinous process.  
The level of tenderness was in the posterior sacral area, 
both in the center and the parasacral muscles.  Range of 
motion of the lumbar spine demonstrated 40 degrees of 
flexion, 20 degrees of extension, 40 degrees of lateral 
bending and lateral rotation.  There was negative straight-
leg-raising to the right lower extremity at 90 degrees.  
There was a positive straight left raising test of the left 
lower extremity at 60 degrees exacerbated with ankle 
dorsiflexion.  X-rays were noted to demonstrate mild 
straightening of the lumbar lordosis.  There was very minimal 
retrolisthesis of L4 on L5 at approximately 2-3mm.  There was 
a very minimal narrowing of the disk heights grossly 
throughout the lumbar spine, however appropriate for age.  
Comparisons to previous X-rays taken in September 2003 noted 
the retrolisthesis and mild flattening of the lumbar lordosis 
was unchanged.  The veteran was diagnosed with myofascial 
pain of the supraspinatus of the left shoulder and 
lumbosacral myofascial pain with occasional radicular 
symptoms.  

The examiner indicated that, after a full review of the 
veteran's records, it appeared that the veteran was having 
significant chronic musculoskeletal pain in the lumbosacral 
spine.  He described a radicular type of pain syndrome into 
the left lower extremity, however, physical demonstration of 
weakness and sensory loss could not be demonstrated during 
the examination.  It appeared that the veteran did have 
several periods of exacerbation, as he described taking of 
one to two days a month solely due to his back problem.  The 
examiner indicated that it was likely that the veteran's low 
back problem did limit him functionally and that he would not 
be able to perform labor type activities, and also limited 
his ability to perform physical activity or exercise.  The 
examiner indicated that, based on the veteran's X-rays and 
examination, as well as his current symptoms, he was likely 
having radicular symptoms from the degenerative disc disease, 
although this could not be seen on X-rays.  The examiner 
indicated that the diagnosis of radiculopathy was made purely 
on the veteran's history and his discussion.  MRI of the 
lumbar spine demonstrated mild central canal stenosis at L3- 
L4 and L4- L5 with moderate bilateral neuroforaminal 
stenosis.  A small cystic structure posterior to S2 was noted 
and was felt to demonstrate a sacral cyst.  The examiner 
indicated that, after reviewing the MRI report, he felt that 
the veteran's radicular pain was likely correlative to the 
L4-L5 bilateral neuroforaminal stenosis.

The veteran received a VA neurological examination in 
September 2004.  At that time, the veteran reported constant 
unrelenting back pain, at a level of approximately 7 out of 
10, which occasionally radiated throughout the posterior 
aspect of his left lower extremity down to the medial aspect 
of his foot.  Upon examination, motor strength was 5/5 in the 
upper extremities, in the lower extremities there was 4/5 
bilaterally iliopsoas, 4+/5 with poor effort bilateral 
quadriceps, 4+/5 with poor effort bilateral hamstrings, 5/5 
tibials, anterior and gastrocnemius.  The examiner found the 
sensory examination to be somewhat inconsistent as there 
appeared to be a decreased sensation distally on both lower 
extremities, but not following distribution.  Reflexes were 
1+ at the patella, plantar response, or flexor bilaterally.  
The examiner diagnosed the veteran with chronic back pain 
secondary to osteoarthritic degeneration of the lumbar spine.  
The examiner indicated that the radiation of the left lower 
extremity could be consistent with irritation of the L5-S1 
roots.  The examiner indicated that, clinically, the veteran 
did not appear to have evidence of sciatic neuropathy or 
radiculopathy.

Treatment records dated November 2004, from a private 
facility, diagnosed the veteran with cervical spondylosis 
with left radicular symptoms, lumbar spondylosis, back pain 
without radiculopathy, and disc protrusion of C6-C7, with 
foraminal stenosis, and chronic radiculopathy.  It was 
planned to give the veteran epidural steroid injections.


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2005).  

This case addresses the assignment of an initial rating 
following an initial award of service connection for the 
disability at issue.  In such cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (2000).

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that service connection for distinct disabilities resulting 
from the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2005).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

The VA's General Counsel has determined that Diagnostic Code 
(DC) 5293, intervertebral disc syndrome, is based upon loss 
of range of motion, and therefore 38 C.F.R. §§ 4.40 and 4.45 
are applicable in determining the extent of a veteran's 
disability due to intervertebral disc syndrome.  In addition, 
it was concluded that, as DC 5293 involves limitation of 
range of motion, a veteran could not be rated under DC 5293 
for intervertebral disc syndrome based upon limitation of 
motion, and also be rated under, for example, DC 5292, 
because to do so would constitute evaluation of an identical 
manifestation of the same disability under two different 
diagnoses. See VAOPGCPREC 36-97.

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to intervertebral 
disc syndrome were revised, effective September 23, 2002, and 
other amendments of the Schedule, addressing disabilities of 
the spine, were made effective September 26, 2003.  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  However, if the revised regulations are 
more favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change.  
See VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (2002).

Limitation of motion of the lumbar spine was rated as 10 
percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5292 (2002).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
applied.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(effective on and after September 23, 2002).

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable ankylosis of 
the spine.  Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The incapacitating episode rating scheme set forth in 
Diagnostic Code 5243 is nearly the same as that utilized in 
the 2002 version of Diagnostic Code 5293.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

The criteria for a 30 percent rating are: forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.

A 20 percent rating is warranted for: forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is provided for: forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

The Board notes that, from September 23, 2002, the veteran 
has been assigned an additional 10 percent evaluation for his 
neurological manifestation of his service connected back 
disability, under 38 C.F.R. § 4.124a, Diagnostic Code 8526, 
for paralysis of the anterior crural nerve (femoral).  That 
code provides for a 10 percent evaluation for mild incomplete 
paralysis of that nerve, a 20 percent evaluation for moderate 
incomplete paralysis of that nerve, and a 30 percent 
evaluation for severe incomplete paralysis of that nerve.  A 
40 percent rating under this code contemplates complete 
paralysis of the quadriceps extensor muscles.

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003). 

As noted above, prior to September 23, 2002, the veteran was 
rated as 20 percent disabling for his lower back disability.  
In this regard, the Board notes the findings from a VA 
examination in June 1999, in which the veteran was found to 
have was about 30 degrees of flexion, 20 degrees of 
extension, and 20 degrees of rotation, and some degenerative 
disk disease at L4-5, as well as L5-S1, and the findings from 
a VA examination in February 2002, and its March 2002 
addendum, when the veteran was noted to have extension to 20 
degrees, and lateral bending and rotation to 20 degrees 
limited "due to poor effort" and pain, with mild 
degenerative disk disease at L4-5 and L5-S1.  The Board 
considers these findings, along with all evidence of record 
from this time period, to be consistent with a finding of no 
more than moderate limitation of motion, or moderate 
intervertebral disc syndrome, such that a 20 percent rating 
would be warranted, the rating the veteran received during 
this period.  The Board does not find this evidence, even 
considering DeLuca, to be consistent with a finding of severe 
limitation of motion, or severe intervertebral disc syndrome, 
with little intermittent relief, such that a higher rating 
would be warranted.  In fact, the objective findings from 
examinations in 1999 and 2002 suggested less functional 
impairment that that demonstrated on range of motion testing.   

Taking into account all relevant evidence, from the period 
September 32, 2002 to present, the Board finds the veteran 
has also been properly rated as 20 percent disabled for the 
orthopedic manifestation of his disability, along with a 
separate 10 percent evaluation for his neurologic 
manifestations.  In this regard, the Board notes particularly 
the findings from an August 2004 VA examination, which noted 
range of motion of the lumbar spine of 40 degrees of flexion, 
20 degrees of extension, 40 degrees of lateral bending and 
lateral rotation, and mild central canal stenosis at L3- L4 
and L4-L5 with moderate bilateral neuroforaminal stenosis, 
with the examiner indicating that the veteran's radicular 
pain was related to his L4-L5 neuroforaminal stenosis, and 
the findings from a September 2004 VA neurological 
examination which diagnosed the veteran with chronic back 
pain secondary to osteoarthritic degeneration of the lumbar 
spine, and found that the radiation of pain to the left lower 
extremity could be consistent with irritation of the L5-S1 
roots.  Also of note is the veteran's report during his 
August 2004 VA examination that he missed approximately one 
to two days of work a month due to his back pain.  As to a 
rating for incapacitating episodes, there is no indication in 
the record that bed rest has been prescribed by a physician 
for a total duration of at least four weeks but less than six 
weeks during any 12 month period, such that a higher rating 
would be warranted.  Under the new general formula for rating 
diseases and injuries of the spine, the veteran's limitation 
of motion, as noted in August 2004, was found to be limited 
to forward flexion of 40 degrees, which would be consistent 
with a 20 percent rating.  There has been no evidence 
presented to indicate that the veteran has forward flexion of 
the thoracolumbar spine 30 degrees or less, or ankylosis of 
the spine, such that a higher rating would be warranted.  The 
new criteria are based on limitation of motion with or 
without symptoms such as pain, stiffness or aching, but even 
considering the objective signs of dysfunction, there is 
insufficient evidence of weakness, muscle atrophy or 
deformity to warrant a higher evaluation.  

The veteran has been assigned an additional 10 percent 
evaluation for his neurological symptomatology related to his 
service connected back disability.  In this regard, the Board 
notes that, as above, when the regulations changed on 
September 23, 2002, they provided that a veteran could be 
rated separately for his orthopedic and neurological 
manifestations of intervertebral disc syndrome.  The veteran 
is currently rated under Diagnostic Code 8526, for 
symptomatology analogous to mild incomplete paralysis of the 
femoral nerve.  In this regard, the Board finds that the 
evidence of record is consistent with a finding of mild 
incomplete paralysis, and does not rise to the level of being 
analogous to moderate incomplete paralysis, such that a 
higher rating would be warranted.  In making this assessment, 
the Board particularly notes the report of the veteran's 
September 2004 VA neurologic examination which indicated that 
the veteran, while reporting problems with paresthesia and 
decreased sensation on the left upper extremity, had no 
clinical evidence of sciatic neuropathy or radiculopathy.  
The Board finds this symptomatology consistent with a finding 
analogous to mild incomplete paralysis of the femoral nerve, 
the rating the veteran currently has.  No evidence has been 
presented to indicate that the veteran has symptomatology 
analogous to moderate incomplete paralysis of the femoral 
nerve, such that a higher rating would be warranted.  The 
Board also notes that the veteran's effective date was 
properly assigned as September 23, 2002, the date of 
enactment of liberalizing legislation which allowed the 
veteran to receive separate ratings for orthopedic and 
neurological manifestations.  

Thus the Board finds the preponderance of the evidence 
indicates that the veteran is properly rated for his service 
connected low back disability.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

An increased evaluation for lumbosacral myofascial 
pain/osteoarthritic degeneration with radicular symptoms, 
currently evaluated as 20 percent disabling, with a separate 
10 percent evaluation from September 23, 2002, for 
radiculopathy of the left lower extremity, is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


